DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-4, 6-21 and 25-33 are currently under examination. Claims 5 and 22-24 are withdrawn from consideration. Claims 1, 21 and 26 are amended. Claims 23-25 have been cancelled.
Allowable Subject Matter
Claims 1-22 and 26-33 are allowed.
The closest prior arts are Matsunaga et al. (US 6, 127, 497), and in view of Muron et al. (WO 2012/098045 A1).
Matsunaga et al. teach a process for polymerization of ethylene to produce a polymer comprising polymerizing ethylene in the presence of TM-4 catalyst having the formula as shown below, and an aluminum compound tri-isobutyl aluminum (Col 7, line 60):

    PNG
    media_image1.png
    276
    222
    media_image1.png
    Greyscale

The process of polymerization taught by Matsunaga et al. was carried out at 90-120 0C and 20 bar (290 psia)(col. 8, lines 41-47). 
Muron et al. teach activating support used for polymerization of olefins. Silica is activated by treating with fluorinating agents such as HF ( a source of fluoride)(pages 1-6 and 19).
However, none Matsunaga et al., Muron et al. and any of the prior art of record specifically teaches a process for polymerizing an olefin as per applicant claim 1. Therefore, the claim 1 is allowed. As such, the dependent claims 2-21 and 26-33 are allowed. 
As such, a process for forming or preparing an article of manufacture including the allowed process for polymerizing an olefin as per applicant claim 22 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738